PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/823736
Filing Date: 11/28/2017
Appellant(s): Linton J et al.



Peter J. Edwards (Reg No. 71137)
For Appellant









EXAMINER’S ANSWER

This is in response to the appeal brief filed 01/20/2021

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are pending of which claims 1, 8, and 15 are in independent form.
Claims 1-20 are rejected under U.S.C. 103: please see the Final Rejection mailed 08/18/2020.

(2) Response to Arguments
Appellant’s Argument regarding rejection of claims under 35 U.S.C. §103: 
Appellant’s Argument: Appellant argues that prior art does not teach all of the elements of claims 1, 8, and 15, more specifically the prior art does not teach “identifying a first discrete entity associated with the first entity"
Examiner’s response: Appellant’s argument is considered but examiner respectfully disagrees. After reading paragraphs [0021], [0024], [0026], [0033], and [0036] in the specification of the application, the Examiner interprets that “an entity” is  “a second category (which is category B, mentioned later in the reference) which relates to owner of the web document, and a third category (which is category C, mentioned later in the reference) which relates to relationships of the web document and certificate authorities”. Both categories have associations with the documents so they are equivalent to the first entity and first discrete entity of the application, respectively. Also in Yang reference col 2 line 13-16, the reference states “calculating a Q value representing a standalone page trust assessment of the target web document based on trust attribute values in the second and third categories”, which implies that the two categories/entities will be analyzed for an association later in the reference.

Appellant’s Argument: Appellant argues that prior art does not teach all of the elements of claims 1, 8, and 15, more specifically the prior art does not teach “analyzing a relationship between the first entity and the first discrete entity"
Examiner’s response: Appellant’s argument is considered but examiner respectfully disagrees. Examiner interprets this concept “relationship” to mean any associations the two entities might have with one another. In reference Yang col 8 line 12-19 teaches “Q is a numeric value that is derived from combination of professional affiliations (category B) and a chain of certificates (category C). Verification is required 

Appellant’s Argument: Appellant argues that prior art does not teach all of the elements of claims 1, 8, and 15, more specifically the prior art does not teach “determining, based on the analyzing, a likelihood that the document contains content that would be detrimental for inclusion in the corpus."
Examiner’s response: Appellant’s argument is considered but examiner respectfully disagrees. The Yang reference in col 11 line 9-35 recites that the system calculates the total trust value of a document based on the values of P, Q, and S to consider how trustworthy the web page is. Thus, the reference of Yang at least teaches “determining, based on the analyzing, a likelihood that the document contains undesirable content". The reference of Hurst-Hiller is combined with the primary reference of Yang to teach the deficiency of whether to include a document/web page in a corpus based on the undesirable content. The reference of Hurst-Hiller in paragraphs 

Appellant’s Argument: Appellant argues that prior art does not teach all of the elements of claims 3, 10, and 17, more specifically the prior art does not teach “wherein the first discrete entity is associated with the first entity based on an association of the first entity and the first discrete entity with a second discrete entity." More specifically, Appellant argues that the reference of Yang does not disclose a second discrete entity.
Examiner’s response: Appellant’s argument is considered but examiner respectfully disagrees. The Appellant’s specification in paragraph [0021] discloses “These entity relationships may indicate likely attributes of an entity associated with the document (e.g., a source of the document…)”. The Yang reference in col 3 line 28-45 recites that the system categorizes the attributes into 3 groups wherein category A contains information such as “Where it comes from and operates: … source of the document...”. Thus, category A of Yang is equivalent to the second discrete entity of the 

Appellant’s Argument: Appellant argues that prior art does not teach all of the elements of claims 6, 13, and 19, more specifically the prior art does not teach “wherein the analyzing comprises determining the strength of the relationship”.
Examiner’s response: Appellant’s argument is considered but examiner respectfully disagrees. With the explanations in Examiner’s response for claim 1, the Examiner asserts that the Yang teaches the “analyzing….” limitation of claim 1. Further, Yang reference in col 9 line 4-13 recites the strength of combination of categories B and C and how the strength is varied based on the value of each category. The Examiner interprets that the strength of the relationship as a value when entities are combined and calculated. Thus, the strength of the relationship of the Appellant is equivalent to the Q value calculated by Yang.

Appellant’s Argument: Appellant argues that prior art does not teach all of the elements of claims 7, 14 and, 20, more specifically the prior art does not teach “attaching a negative value to the relationship, wherein a negative value reflects a negative sentiment between the first entity and the first discrete entity.”.
Examiner’s response: Appellant’s argument is considered but examiner respectfully disagrees. Examiner interprets this concept “negative value to the relationship” can be under any representation that shows that a relationship is on the weaker side rather than stronger. In another word, Examiner interprets that “negative 


Appellant’s argument regarding the combination of Yang and Hurst-Hiller is improper under MPEP 2143.02
Appellant’s Argument: Appellant argues that the combination would not have a reasonable expectation of success. More specifically, Appellant argues that it is unclear how a person of skill in the art would, when performing Hurst-Hiller’s exclusion, make use of any information derived from Yang’s Q value.
Examiner’s response: Appellant’s argument is considered but examiner respectfully disagrees. The abstract of Yang recites that the system calculates values including P, Q, and S to determine the total trust of the web document wherein Q is based on Yang’s category B and C. The Hurst-Hiller reference paragraph [0027-0028] recites a system recognizes features and categories in a web document and analyzes both to determine the confidence level that the document contains detrimental categories such as sex education, mature content, pornography, gambling, hate speech, alcohol, drugs, tobacco, bomb-making, weapons and determines whether to includes the document in a search result. The Examiner asserts that both reference are at least directed to analyzing categories that are associated to the document and determine the quality of the document and decide whether the document is harmful to the user. 
According to the list that describes category B and C of Yang listed by the Appellant on page 12 of the appeal brief, the Examiner asserts that it would be useful for Hurst-Hiller to use at least “who owns the web object” and “what kind of organization the web object belongs to” of Yang to determine whether the document contains inappropriate content. Categories such as the ones mentioned can help Hurst-Hiller determine that a document is likely to contain inappropriate content for example an owner that is often posting inappropriate content on their webs or a known organization that is not trustworthy and reliable is associations with documents containing impropriate-free contents. These metadata can be put in a category index of Hurst-Hiller to determine the confidence score of the web document, thus the Examiner asserts that the combination of both references has a reasonable expectation of success.

Appellant’s Argument: Appellant argues that The Proposed Combination would require that the Principle Operation of the References be Changed. More specifically, Appellant argues that adding Hurst-Hiller’s analysis to Yang would require retraining a computer performing Yang’s method to identify undesirable content and Yang does not identify undesirable content in a document.
Examiner’s response: Appellant’s argument is considered but examiner respectfully disagrees. In yang reference col 1 line 25-35 recites the risks that are involved on the Internet environment including “fraud, misuse of personal data (e.g. credit card number), deliberate misinformation (e.g. the content of web documents), web spoofing (e.g. mimic legitimate businesses to unlawfully obtain consumers' credit card numbers), eavesdropping, identity theft, and repudiation”. Although, Yang directs to most risks dealing with financial harms, Yang still discloses one of the risks such as deliberate misinformation (e.g. the content of web documents) which can be mapped to undesirable contents of the application and the reference of Hurst-Hiller. Therefore, the Examiner asserts that adding Hurst-Hiller’s analysis to Yang would not require retraining a computer performing Yang’s method to identify undesirable content because one of the risks determined in Yang is deliberate misinformation (e.g. the content of web documents). This means that Yang does recites identifying undesirable content in a document as a risk and the analysis of Hurst-Hiller would also be of use in accomplishing the principle operation of Yang.

Appellant’s Argument: Appellant argues that the proposed combination would not accomplish the result of appellant’s claim. More specifically, Appellant argues that it is unclear how Hurst-Hiller could be combined with Yang to incorporate relationship analysis into Hurst-Hiller’s determination, at least because Yang discloses no relationship analysis that would be relevant to Hurst-Hiller’s determination.

Examiner’s response: Appellant’s argument is considered but examiner respectfully disagrees. Yang reference, col 9 line 4-13 & col 1 line 25-35,  recites determine the strength of the categories to determine a confidence score for a document and determine whether a document includes risks such as misuse of personal data (e.g. credit card number) or deliberate misinformation (e.g. the content of web documents). As mentioned above, Yang primarily recites analyzing relationship between two categories to determine the risks within a document such as deliberate misinformation (e.g. the content of web documents) can be related to undesirable content. Hurst-Hiller reference, paragraphs [0027-0028] and [0036], recites identifying combinations of features that are statistically significant in an electronic document providing a content relating to that particular category and identifying combinations of statistically significant features of an electronic document providing a content relating to sex education, mature content, pornography, gambling, hate speech, alcohol, drugs, tobacco, bomb-making, weapons, a combination thereof, and exclude the electronic document from search result if the classification indicates that the electronic document provides an undesirable content. Although the reference of Hurst-Hiller does not explicitly recites analyzing a relationship between entities, Hurst-Hiller still discloses a 

















Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Cao Vuong
/C.D.V. /Examiner, Art Unit 2153                                                                                                                                                                                                        

Conferees:
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                     

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.